DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1-5 and 8-9, received 04 April 2022. Claims 1-5 and 8-9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the transparency module is configured to allow for plugging in custom anonymization modules by a user, so that the data collected, processed, or collected and processed by the cloud gateway device is anonymized as per requirements of the user and IT policies, wherein a relevant module is installed on the cloud gateway device and integrated into a software stack of the cloud gateway device upon receipt of a respective deployment command, and fwherein the transparency module is configured to inspect all control signals used by the cloud gateway device and inspect all write operations of the cloud gateway device on the one or more IIoT devices before the write operations are performed by the cloud gateway device upon receipt of a respective data acquisition command from an external device or system” as stated in claims 1 and 8 and the claimed limitations of “wherein the transparency module is configured to allow for plugging in custom anonymization modules by a user, so that the data collected, processed, or collected and processed by the cloud gateway device is anonymized as per requirements of the user and IT policies, and wherein a relevant module is installed on the cloud gateway device and integrated into a software stack of the cloud gateway device upon receipt of a respective deployment command the instructions comprising:…inspecting, by the transparency module, all control signals used by the cloud gateway device and inspecting, by the transparency module, all write operations of the cloud gateway device on the one or more IIoT device before the write operations are performed by the cloud gateway device upon receipt of a respective data acquisition command from an external device or system” as stated in claim 9. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record.  The closest prior art of record Bernat (US 20210117555 A1, hereafter referred to as Bernat) teaches inspecting write operations before the write operations are performed (Bernat [0073]). However. Bernat does not explicitly teach inspecting all control singals used and all write operations upon receipt of a respective data acquisition command from an external device or system. A review of claims 1-11 and 13-20 indicated claims 1-11 and 13-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446